DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 14, REPLACE  “The method as recited in claim 13,” WITH “The method as recited in claim 12”.

Allowable Subject Matter
Claims 1, 3-7 and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, the prior art of record does not teach nor suggest in the claimed combination an electric machine comprising: a winding yoke defining a plurality of winding slots between circumferentially spaced apart teeth; and a respective winding separator mounted within each of the winding slots, wherein the winding separator is mounted to a keying feature that extends from the winding yoke into the winding slot, wherein the keying feature includes a neck that extends radially into the winding separator and a head extending radially from the neck that is wider than the neck, wherein the winding yoke is a laminated structure, wherein the teeth and the neck and head of the keying features are laminated and are part of a common laminated structure with the winding yoke.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 12, the prior art of record does not teach nor suggest in the claimed combination a method comprising: punching a layer of material to form a layer of an electric machine yoke, wherein the layer of an electric machine yoke is punched to include a keying feature circumferentially between each pair of a plurality of circumferentially spaced apart teeth of the layer of an electric machine yoke; and individually punching at least one additional layer of material to form a plurality of layers of an electric machine yoke, wherein each layer of an electric machine yoke is punched to include a keying feature circumferentially between each pair of a plurality of circumferentially spaced apart teeth of the layer of an electric machine yoke, wherein the keying feature includes a neck that extends radially into the winding separator and a head extending radially from the neck that is wider than the neck, wherein the winding yoke is a laminated structure, wherein the teeth and the neck and head of the keying features are laminated and are part of a common laminated structure with the winding yoke.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, filed 08/23/2021, with respect to currently amended claims 1, 3-7 and 9-15 have been fully considered and are persuasive.  The previous rejection(s) of claims 1, 3-7 and 9-15  has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/BERNARD ROJAS/Primary Examiner, Art Unit 2837